Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 1, 2016

                                      No. 04-16-00636-CV

                     Kevin W. LILES, Bryan K. Harris and Stuart R. White,
                                Appellants/ Cross-Appellees

                                                 v.

                               Maria Isabel Serna CONTRERAS,
                                   Appellee/ Cross-Appellant

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT001295 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        The court reporter has filed a notification of late record stating that the appellant has
failed to pay or make arrangements to pay the reporter’s fee for preparing the record. It is
therefore ORDERED that appellant provide written proof to this court within ten days of the
date of this order that: either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court